Name: Commission Regulation (EEC) No 3446/91 of 28 November 1991 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 12 . 91 Official Journal of the European Communities No L 329/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3446/91 of 28 November 1991 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application Regulation (EEC) No 1677/85, to an adjustment of the monetary compensatory amounts applicable to the United Kingdom, and, pursuant to Article 5 (3) of the same Regulation, to an adjustment of the monetary compensatory amounts applicable to Portugal, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1641 /91 is hereby amended as follows : 1 . The column headed 'United Kingdom* in parts 1 , 3, 5, 7 and 8 of Annex I is replaced by that in Annex I hereto. 2 . The column headed 'Portugal' in parts 1 , 3, 5 , 7 and 8 of Annex I is replaced by that in Annex I hereto. 3 . Annex II is replaced by Annex II hereto. Article 2 This Regulation shall enter into force on 2 December 1991 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regu ­ lation (EEC) No 2205/90 (2), and in particular Article 9 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1641 /91 (*), as last amended by Regulation (EEC) No 3389/91 (*); Whereas Commission Regulation (EEC) No 3153/85 ('), as last amended by Regulation (EEC) No 3672/89 (*), lays down detailed rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 during the period 20 to 26 November 1991 for the pound sterling and the Portuguese escudo lead, pursuant to Article 9 (2) of This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 1991 . For the Commission Ray MAC SHARRY Member ofthe Commission 0) OJ No L 164, 24. 6. 1985, p. 6. (2) OJ No L 201 , 31 . 7. 1990, p. 9. O OJ No L 153, 17. 6. 1991 , p. 1 . O OJ No L 323, 25. 11 . 1991 , p. 1 . (*) OJ No L 310, 21 . 11 . 1985, p. 4. (4) OJ No L 358 , 8 . 12 . 1989, p. 28 . No L 329/2 Official Journal of the European Communities 2. 12 . 91 ANNEXI PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Spain Portugal Belgium/ Luxem ­ bourg Denmark Italy France Greece IrelandNether ­ lands F1 United Kingdom £DM Pta Esc Bfrs/Lfrs Dkr Lit FF Dr £ Irl 1000 kg ­ 0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 , 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 1190 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 1103 29 30 1,240 1,240 1,675 1,675 1,240 1,240 1,178 1,178 1,178 1,131 1,131 1,240 1,240 1,178 1,178 1,504 1,417 1,736 0,558 1,202 1,154 1,202 1,202 2,137 1,624 1,583 1,798 1,798 1,265 1,202 1,649 1,202 1,202 1,265 1,202 1,202 1,154 11-1 11-1 7285 7286 11-2 7287 11-1 11-1 7285 7286 2 . 12. 91 Official Journal of the European Communities No L 329/3 Positive Negative Table Additionalcode Notes Germany Spain Portugal IrelandCN code Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM Pta Esc £ Irl  I 000 kg  1103 29 40 1103 29 90 1104 11 10 1104 1190 1104 12 10 110412 90 1104 1910 1104 19 30 1104 19 50 110419 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 11 1104 2915 1104 29 19 1104 29 31 1104 29 35 1104 29 39 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 1019 1107 10 91 1107 10 99 1107 20 00 1108 11 00 11-1 11-1 11-1 11-1 11-6 11-6 11-3 11-3 11-3 11-3 11-1 11-1 11-4 11-4 1,265 1,202 1,202 1,202 1,649 1,154 2,036 1,265 1,202 1,364 1,202 1,202 1,202 1,649 1,885 1,202 1,154 2,036 1,583 1,154 1,154 1,265 1,265 1,265 1,265 1,202 1,202 1,202 1,265 1,202 1,202 1,202 1,265 1,202 1,202 1,202 0,930 0,372 2,207 1,649 2,097 1,567 1,826 2,096 2,096 7285 7286 7285 7286 7158 7159 7290 7291 7290 7291 7285 7286 7294 7295 C) No L 329/4 Official Journal of the European Communities 2. 12. 91 Positive Negative Germany Spain Portugal Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Nether ­ lands F1 United Kingdom £DM Pta Esc Bfrs/Lfrs Dkr Lit FF Dr £ Irl 1108 12 00 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 23091011 2309 10 13 1 000 kg  1,873 1,873 1,873 1,873 1,873 1,873 1,873 1,873 2,852 2,443 1,873 1,873 1,873 2,555 1,786 1,873 0,512 1,061 0,512 1,061 0,512 1,098 0,512 1,098 2,480 0,149 1,572 3,144 0,246 0,491 7294 7295 7296 7297 7294 7295 7294 7295 7318 7318 7622 7623 7624 7625 7541 7542 7543 7544 7545 7546 7547 7548 7549 7550 7551 7552 7626 7627 7628 7629 7630 11-4 11-4 11-5 11-5 11-4 11-4 11-4 11-4 17-9 17-9 23-1 23-1 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 C&gt; O O C) (') O O O C) o o C) o (') o o O o o (2) o 2,606 5,212 0,149 1,721 3,293 0,149 0,395 0,640 0,149 2,755 2 . 12. 91 Official Journal of the European Communities No L 329/5 Positive Negative CN code Table Additionalcode Notes Germany Spain Portugal Denmark Italy France Greece IrelandBelgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pta Esc Bfrs/Lfrs Dkr Lit FF Dr £ Irl  1 000 kg  C)2309 10 13 2309 10 31 2309 10 33 C) &lt;2) O o (2) o o (2) o (2) o o (2) (2) (2) (2) (2) (2) 2309 10 51 2309 10 53 23-8 23-3 23-3 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-4 23-4 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-5 23-5 23-11 23-11 7631 7624 7691 7541 7542 7543 7544 7545 7546 7547 7548 7549 7645 7646 7647 7648 7649 7650 7651 7652 7653 7624 7692 7541 7542 7543 7544 7545 7546 7547 7548 7549 7654 7655 7656 7657 7658 7659 7660 7661 7662 7624 7693 7541 7542 5,361 0,471 1,572 3,144 0,246 0,491 2,606 5,212 0,471 2,043 3,615 0,471 0,717 0,962 0,471 3,077 5,683 0,930 1,572 3,144 0,246 0,491 2,606 5,212 0,930 2,502 4,074 0,930 1,176 1,421 0,930 3,536 6,142 0,149 1,572 2309 90 31 2309 90 33 O O No L 329/6 Official Journal of the European Communities 2. 12 . 91 Positive Negative CN code Table Additionalcode Notes Germany Spain Portugal Belgium/ Luxem ­ bourg Denmark Italy France Greece IrelandNether ­ lands Fl United Kingdom £DM Pta Esc Bfrs/Lfrs Dkr Lit FF Dr £ Irl 1000 kg ­ 2309 90 33 2 2 2 2 2 2 2 v 2 2 2 2 2 2309 90 41 2309 90 43 3,144 0,246 0,491 2,606 5,212 0,149 1,721 3,293 0,149 0,395 0,640 0,149 2,755 5,361 0,471 1,572 3,144 0,246 0,491 2,606 5,212 0,471 2,043 3,615 0,471 0,717 0,962 0,471 3,077 5,683 0,930 1,572 3,144 0,246 0,491 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-6 23-6 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-7 23-7 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7543 7544 7545 7546 , 7547 7548 7549 7663 7664 7665 7666 7667 7668 7669 7670 7671 7624 7694 7541 7542 7543 7544 7545 7546 7547 7548 7549 7672 7673 7674 7675 7676 7677 7678 7679 7680 7624 7695 7541 7542 7543 7544 7545 7546 7547 O O O O O o O o o o o o C) o o C) o O 2309 90 51 2309 90 53 O o o o (') o o 2 . 12. 91 Official Journal of the European Communities No L 329/7 Positive Negative Germany Spain Portugal Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands H United Kingdom £DM Pu Esc Bfrs/Lfrs Dkr Lit FF Dr £ Irl 1 000 kg ­ 2309 90 53 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7548 7549 7681 7682 7683 7684 7685 7686 7687 7688 7689 O O O O O o o C) o o 2,606 5,212 0,930 2,502 4,074 0,930 1,176 1,421 0,930 3,536 6,142 (1) When completing the customs formalities, the applicant must state in die declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (2) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of:  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate. No L 329/8 Official Journal of the European Communities 2 . 12. 91 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negative Germany Spain Portugal Denmark Italy France Greece IrelandCN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pta Esc Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg live weight  C) o c&gt; 0)  1,149  1,149  1,149  1,149  1,149  100 kg net weight O 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 * 0210 90 90 1602 50 10 1602 90 61 02-1 02-1 02-1 02-1 02-1 02-1 7014 7018 7019 7014 7018 7019 O 2,183 2,183 2,183 2,183 1,746 1,746 2,619 2,619 1,746 2,987 1,941 1,941 0,311 0,311 1,553 0,485 0,485 2,427 1,553 2,427 2,427 0,485 2,427 2,987 2,427 1,746 2,493 2,493 2,493 2,493 1,493 0,999 0,999 (2) (') O oo o 02-2 02-2 7034 7038 16-4 16-4 16-4 16-4 7330 7331 7332 7332 2. 12. 91 Official Journal of the European Communities No L 329/9 (l) The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (z) The compensatory amount shall not be applied :  in respect of auantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of auantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (J) -Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities. No L 329/ 10 Official Journal of the European Communities 2 . 12. 91 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative CN code Tabe Additionalcode Notes Germany Spain Portugal Denmark Italy France Greece IrelandBelgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Put Esc Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  0401 0402 1011 0402 10 19 a+e 1,303 0,812 a+e d+f d + f a+c 1,303 0402 10 91 0402 10 99 0402 21 11 0402 21 17 d+f d+f a+c 0,812 a+c a+c a+c a+c a+c+f a+c a+c a+c a+c a + c+f 04-1 04-3 04-3 04-3 04-3 04-4 04-4 04-2 04-6 04-6 04-6 04-6 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-5 04-5 04-5 04-5 04-6 04-6 04-6 04-6 7058 7059 7074 7079 7222 7089 7089 7744 7098 7099 711 722 774 774 774 774 774 774 774 774 774 774 774 774 774 774 774 774 774 774 709 709 709 722 709 709 711 722 0402 21 19 0402 21 91 0402 21 99 0402 29 0402 91 0402 99 0403 10 02 0403 10 04 0403 10 06 0403 10 12 0403 10 14 0403 10 16 0403 10 22 0403 10 24 0403 10 26 0403 10 32 0403 10 34 0403 10 36 0403 90 11 a+c a+c+f a+ c a+c a+c a+c+f a+c+f a + c+f a+c a+c a+c a+c+f a+c+f a+c+f a+c a+c+f a+c a+c a+c a+c+f a+c+f a+c+f a+c a+c a+c a+c+f a+c+f a+c+f 0,812 1,303 0403 90 13 0,812 a+c a+c 2. 12. 91 Official Journal of the European Communities No L 329/11 Positive Negative Additional code Germany Spain Portugal Denmark Italy France Greece IrelandCN code Table Notes Belgium/ ' Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pu Esc Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  a+c d+f a+c+f a+c+f a+c a+c a+c a+c+f a+c+f a+c+f a+c a+c a+c a+c a+c a+c a+c + f a+c + f a+c+f a+c+f a+c+f a+c+f a+c d+f a+c+f a+c+f a + c a+c a+c a+c+f a+c+f a+c+f a+c a+c a+c a+c a+c a+c a+c+f a+c+f a+c+f a+c+f a+c+f a+c+f 0,958 0,982 1,030 1,055 1,179 1,208 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 10 7744 7089 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7174 7178 7179 7189 7193 7194 7197 7198 7199 7214 7218 7219 7225 7280 7281 7226 7227 04-2 04-4 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 b x coef b X coef b x coef 2,158 2,212 bxcoef b X coef b bxcoef b x coef b bxcoef 1,620 No L 329/12 Official Journal of the European Communities 2. 12. 91 Positive Negative CN code Table Additionalcode Notes Germany Spain PortugalNether ­ lands H United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Pta Esc  100 kg  0406 10 10 0406 10 90 0406 20 10 0406 20 90 0406 30 10 1,850 1,114 1,449 0,506 0,736 1,850 1,449 0,736 1,850 2,508 0,665 0,976 1,420 1,684 0,665 0,976 1,420 1,420 1,684 1,684 1,751 1,449 1,620 1,850 1,114 1,449 2,165 2,165 1,449 2,165 0406 30 31 0406 30 39 0406 30 90 0406 40 00 0406 90 11 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-9 04-9 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-11 04-11 04-12 04-12 04-12 04-12 04-12 04-12 04-13 04-13 04-13 04-13 04-13 04-13 04-13 04-14 04-14 04-15 04-15 7228 7229 7230 7231 7232 7226 7228 7230 7232 7233 7234 7235 7236 7237 7238 7239 7235 7236 7237 7238 7235 7238 7239 7240 7241 7242 7243 7244 7245 7246 7247 7248 7250 7248 7250 7248 7249 7250 7251 7252 7254 7255 0406 90 13 0406 90 15 0406 90 17 0406 90 19 0406 90 21 0406 90 23 1,984 1,620 2. 12. 91 Official Journal of the European Communities No L 329/13 Positive Negative Germany Ireland Table Additionalcode Notes PortugalCN code Nether ­ lands Spain F1 P » United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM Esc £ Irl  100 kg  1,850 1,114 1,449 1,620 1,850 1,114 1,449 1,620 1,850 1,114 1,449 1,620 1,850 1,114 1,449 0406 90 23 0406 90 25 0406 90 27 0406 90 29 0406 90 31 0406 90 33 0406 90 35 0406 90 37 0406 90 39 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-16 04-16 04-16 04-16 D4-16 04-16 04-16 04-16 D4-16 04-16 04-15 04-15 04-15 04-15 7256 7257 7258 7254 7255 7256 7257 7258 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7254 7255 7256 7257 1,620 1,850 1,114 1,449 1,620 1,850 1,114 1,449 1,620 1,850 1,114 1,449 1,620 1,850 1,114 1,449 1,620 1,850 1,114 No L 329/14 Official Journal of the European Communities 2. 12. 91 Positive Negative Germany Spain Portugal Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pta Esc Bfrs/Lfrs Dkr Lit FF Dr £ In  100 kg - 1,4497258 7253 7254 7255 7256 7257 7258 1,620 1,850 1,114 1,449 0406 90 39 0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 71 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 0406 90 85 4-15 4-15 4-15 4-15 4-15 4-15 34-15 04-8 04-8 04-8 04-8 04-8 04-16 D4-16 04-16 D4-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 7226 7227 7228 7229 7230 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 2,508 1,620 1,850 1,114 1,449 1,620 1,850 1,114 1,449 1,620 1,850 1,114 1,449 1,620 1,850 1,114 1,449 1,620 1,850 1,114 1,449 1,620 1,850 1,114 1,449 7259 7274 7277 7278 1,620 1,850 1,114 2. 12 . 91 Official Journal of the European Communities No L 329/ 15 Positive Negative CN code Tabe Additionalcode Notes Germany Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece IrelandNether ­ lands F1DM Pta Esc £ Bfrs/Lfrs Dkr lit FF Dr £ Irl  100 kg   1,4490406 90 85 0406 90 89 0406 90 91 0406 90 93 0406 90 97 0406 90 99 2309 10 15 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7279 7253 7254 7255 7256 7257 7258 7226 7231 7232 7226 7231 7232 7226 7228 7230 7232 7226 7228 7230 7232 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 1,620 1,850 1,114 1,449 0,506 0,736 0,506 0,736 1,850 1,449 0,736 1,850 1,449 0,736 0&gt;157 0,314 0,472 0,589 0,660 0,707 0,025 0,049 0,074 0,092 0,103 0,111 0,261 0,521 0,782 0,977 1,095 1,173 0,157 0,314 0,472 0,589 0,660 2309 10 19 No L 329/16 Official Journal of the European Communities 2 . 12. 91 Positive Negative Germany Spain Portugal Denmark Italy France Greece Ireland CN code Tabe Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pta Esc Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg - 2309 10 19 2309 10 39 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 0,707 0,025 0,049 0,074 0,092 0,103 0,111 0,261 0,521 0,782 0,977 1,095 1,173 0,157 0,314 0,472 0,589 0,660 0,707 0,025 0,049 0,074 0,092 0,103 0,111 0,261 0,521 0,782 0,977 1,095 1,173 0,157 0,314 0,472 0,589 0,660 0,707 0,025 0,049 0,074 0,092 0,103 0,111 2309 10 59 2 . 12. 91 Official Journal of the European Communities No L 329/ 17 Positive Negative Germany Spain Denmark France Greece IrelandCN code  Table Additionalcode Notes Portugal Belgium/ Luxem ­ bourg ItalyNether ­ lands F1 United kingdom £DM Ptt Esc Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg ­ 2309 10 59 2309 10 70 0,261 0,521 0,782 0,977 1,095 1,173 0,157 0,314 0,472 0,589 0,660 0,707 0,025 0,049 0,074 0,092 0,103 0,111 0,261 0,521 0,782 0,977 1,095 1,173 0,157 0,314 0,472 0,589 0,660 0,707 0,025 0,049 0,074 0,092 0,103 0,111 0,261 0,521 0,782 0,977 1,095 1,173 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 *581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 2309 90 35 No L 329/18 Official Journal of the European Communities 2 . 12. 91 Positive Negative Germany Spain Portugal Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pu Esc Bfrs/Lfrs Dkr Lit FF Dr £ Irl 2309 90 39 2309 90 49 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 100 kg  0,157 0,314 0,472 0,589 0,660 0,707 0,025 0,049 0,074 0,092 0,103 0,111 0,261 0,521 0,782 0,977 1,095 1,173 0,157 0,314 0,472 0,589 0,660 0,707 0,025 0,049 0,074 0,092 0,103 0,111 0,261 0,521 0,782 0,977 1,095 1,173 0,157 0,314 0,472 0,589 0,660 0,707 0,025 2309 90 59 2. 12. 91 Official Journal of the European Communities No L 329/ 19 Positive Negative CN code Table Additionalcode Notes Germany Portugal Denmark Italy France Greece IrelandBelgium/ Luxem ­ bourg Nether ­ lands Spain F1 Pta United Kingdom £DM Esc Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg ­ 2309 90 59 2309 90 70 0,049 0,074 0,092 0,103 0,111 0,261 0,521 0,782 0,977 1,095 1,173 0,157 0,314 0,472 0,589 0,660 0,707 0,025 0,049 0,074 0,092 0,103 0,111 0,261 0,521 0,782 0,977 1,095 1,173 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885  Vo milk fat/100 kg product  a b  0,024  0,026 Vo non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product -  0,011c d % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 product   0,013 NoL 329/20 Official Journal of the European Communities 2.12.91 I \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland \ \ DM H Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product   0.001e  % sucrose/100 kg product   0,004f Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of , product, as well as whether or notwhey and/or lactose and/or casein and/or caseinates nave been added, and where this is the case, the actual content by weightof these products and the lactose contentofthe addedwhey. 2 . 12.91 Official Journal of the European Communities No L 329/21 PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative Germany Spain Portugal CN code Table Additionalcode Notes Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Pta Esc  100 kg  o o o o o  0,368  0,368  0,368  0,368  0,368  0,368  0,368  0,368  0,442  0,442  0,442 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90  100 kg of dry matter   0,442  ' 0,442  0,442  % sucrose content and 100 kg net - 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-6 17-7 17-7 17-8 17-8 17-8 17-10 17-10 17-10 17-8 17-11 17-11 17-11 17-12 17-10 17-10 17-10 21-5 21-6 21-6 21-6 7334 7335 , 7334 7335 7334 7335 7334 7335 7337 7340 7340 7341 7341 7341 7345 7346 7347 7341 7349 7350 7351 7353 7345 7346 7347 7419 7423 7424 7425 C) o C)  0,0044  x 0,0044  0,0044  100 kg of dry matter  _ 0,4421702 90 30 1702 90 60  % sucrose content and 100 kg net - 3 3 3 3 3 3 3  0,0044  0,0044  0,0044  0,0044  0,0044  0,0044  0,0044 1702 90 71 1702 90 90  100 kg of dry matter   0,4422106 90 30 2106 90 59  % sucrose content and 100 kg net - o o C)  0,0044  0,0044  0,0044 No L 329/22 Official Journal of the European Communities 2 . 12 . 91 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30. 6. 1968 , p. 42). (*) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (J) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970, p. 1 ) in the case of exports . 2 . 12 . 91 Official Journal of the European Communities No L 329/23 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Spain Portugal Belgium/ Luxem ­ bourg Denmark Italy France Greece IrelandNether ­ lands F1 United Kingdom £DM Pta Esc Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg ­ 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 1019 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 80 1806 20 95 1806 31 00 1806 32 10 1806 32 90 1806 90 11 7632 * 7632 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 , 8-&gt; 18-1 18-2 18-2 18-1 18-4 18-5 18-5 18-4 7832 No L 329/24 Official Journal of the European Communities 2 . 12, 91 Positive Negative Germany Spam PortugalCN code Table Additionalcode Notes Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Pta Esc  100 kg  7632 1806 90 19 1806 90 31 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11.10 1902 11 90 1902 19 11 1902 19 19 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 45 1905 90 55 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 18-1 18-1 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 19-1 &gt; 1-2 &gt; 1-2 &gt; 1-3 &gt; 1-3 &gt; 1-4 &gt; 1-4 &gt; 1-2 &gt; 1-1 &gt; 1-1 &gt; 1-1 &gt; 1-1 &gt; 1-1 7633 7634 6585 7585 6586 7586 7001 7002 7003 7004 2 . 12. 91 Official Journal of the European Communities No L 329/25 Positive Negative CN code Table Additionalcode Notes Germany Spain Portugal IrelandNether-, lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM Pta Esc £ Irl  100 kg  2106 90 99 21-1 21-1 21-1 21-1 7635 7636 7637 7642 2905 44 11 2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 7001 7002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 7026 7027 7028 7029 7030 7031 7032 7033 7035 No L 329/26 Official Journal of the European Communities 2. 12 . 91 Positive Negative Germany Spain PortugalCN code Tabe Additionalcode Notes Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Pta Esc  100 kg  7036 7037 7040 7041 7042 7043 7044 7045 7046 7047 7048 7049 7050 7051 7052 7053 7055 7056 7057 7060 7061 7062 7063 7064 7065 7066 7067 7068 7069 7070 7071 7072 7073 7075 7076 7077 7080 7081 7082 7083 7084 7085 7086 7087 7088 2. 12. 91 Official Journal of the European Communities No L 329/27 Positive Negative Germany Spain Portugal Ireland CN code Table Additionalcode Notes Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece / Bfrs/Lfrs Dkr Ut FF DrDM Pta Esc £ Irl 100 kg  7090 7091 7092 7095 7096 7100 7101 7102 7103 7104 7105 7106 7107 7108 7109 7110 7111 7112 7113 7115 7116 7117 7120 7121 7122 7123 7124 7125 7126 7127 7128 7129 7130 7131 7132 7133 7135 7136 7137 7140 7141 7142 7143 7144 7145 C) 0 0 O C) C) 0) o C) o C) C) C) C) 0 o C) C) o (') C) C) C) 0 C) C) 0 C) C) o C) C) 0) C) C) C) o C) C) C) No L 329/28 Official Journal of the European Communities 2. 12. 91 Positive Negative Germany Spain Portugal Denmark Italy France Greece IrelandCN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pta Esc Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg ­ 7146 7147 7148 7149 7150 7151 7152 7153 7155 7156 7157 7160 7161 7162 7163 7164 7165 7166 7167 7168 7169 7170 7171 7172 7173 7175 7176 7177 7180 7181 7182 7183 7185 7186 7187 7188 7190 7191 7192 7195 7196 7200 7201 7202 7203 0) C) 0 0) C) 0 C) C) C) c&gt; 0 c&gt; /1\ C) C) C) C) C) 0 0) 0) 0 o C) C) C) C) C) C) C) o C) o C) o /1\ C) C) C) C) C) C) o C) 2. 12. 91 Official Journal of the European Communities No L 329/29 Positive Negative CN code Table Additionalcode Notes Germany Spain Portugal IrelandNether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Ut FF DrDM Pta Esc £ Irl  100 kg  7204 7205 7206 7207 7208 7209 7210 7211 7212 7213 7215 7216 7217 7220 7221 7260 7261 7262 7263 7264 7265 7266 7267 7268 7269 7270 7271 7272 7273 7275 7276 7300 7301 7302 7303 7304 7305 7306 7307 7308 7309 7310 7311 7312 7313 0 0 0 0 0 0 C) O o 0 o o 0 0 0 o o 0 0 C) C) 0 C) o 0 0 o 0 0 C) 0 C) 0 C) 0 C) C) C) C) 0 C) C) C) 0 (l) No L 329/30 Official Journal of the European Communities 2 . 12 . 91 Positive Negative CN code Table Additionalcode Notes Germany Spain Portugal IrelandNether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr lit FF DrDM Pta Esc £ Irl 100 kg ­ 7315 7316 7317 7320 7321 7360 7361 7362 7363 7364 7365 7366 7367 7368 7369 7370 7371 7372 7373 7375 7376 7378 7400 7401 7402 7403 7404 7405 7406 7407 7408 7409 7410 7411 7412 7413 7415 7416 7417 7420 7421 7460 7461 7462 7463 O C) C) C) c&gt; c&gt; o 0 o C) C) C) 0 C) C) o C) o o o C) C) C) C) (l) C) C) C) C) C) C) C) C) C) C) o o C) C) 0) C) C) C) C) C) 2 . 12. 91 Official Journal of the European Communities No L 329/31 \ \ Positive Negative CM code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland \ II DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl I IIII\  100 kg   Il 7464 0    7465 C)    7466 7467 C) 0    7468 7470 o C)    Il 7471 O    \\ 7472 o    7475 7476 7500 7501 0 0 o 0    7502 0    7503 C)    Il 7504 0) \    7505 C)    7506 o    Il 7507 0    7508 7509 o C)    || 7510 (i&gt;    l 7511 C)    7512 o    Il 7513    || 7515 C)    \ 7516 o    Il 7517 C)    ¢ Il 7520 0    Il 7521 o    Il 7560    7561 7562 C) /1\    7563 0    7564 0)    \ 7565 C)    7566 7567 (l) C)    \ 7568 o    7570 7571 C) 0    \ 7572 0    l 7575 C)    7576 0    \ 7600 o    7601 0)   No L 329/32 Official Journal of the European Communities 2. 12. 91 Negative Denmark Italy France Greece IrelandBelgium/ Luxem ­ bourg Bfrs/Lfrs Dkr Lit FF Dr £ Irl I I \ Positive CN code Table Additionalcode Notes Germany Nether ­ lands Spain. Portugal United Kingdom DM F1 Pta Esc £ 7602 C) I  100 kg   7603 C) \    \ 7604 C) l    \ 7605 C) l    \ 7606    \ 7607 C)    \ 7608 (1) I l    \ 7609 C)    \ 7610 C)    I 7611 o    I 7612 C&gt; l    \ 7613 e&gt; \    I 7615 0    7616 7620 o o    || 7700 C) \    7701 7702 /i\ c&gt;    Il 7703 C)    II 7705 C)    \ 7706 c&gt; \    \ 7707 C) \  '   Il 7708 o \ l    II 7710 0) \    Il 7711 o    7712 0) \    II 7715 o \    I 77167720 C)o    I 77217722 C)(l) I    7723 7725 O C)    II 7726 C)    7727 7728 ­ C) c&gt; I    II 7730 O l    7731 C) l    7732 C) l    II 7735 C) \ _   li 7736 C) \ \    7740 7741 C) C) I I    II 7742 0    II 7745 o I   2 . 12 . 91 Official Journal of the European Communities No L 329/33 Positive Negative Germany Spain Portugal Denmark Italy France Greece IrelandCN code Table Belgium/Luxem ­ bourg Nether ­ lands F1 United Kingdom £ Bfrs/LfrsDM P » Esc Dkr Lit Ft Dr £ In  100 kg  Additional code Notes 7746 C) 7747 e&gt; 7750 o 7751 C) 7758 II 7759 II 7760 e&gt; 7761 C) 7762 0 7765 C) 7766 o 7768 II 7769 II 77?0 o 7771 C) 7778 II 7779 7780 C) 7781 (i) 7785 C) 7786 C) 7788 II 7789 I 7798 C) 7799 c&gt; 7800 I 7801 II 7802 II 7805 7806 II 7807 7808 C) 7809 o 7810 7811 II 7818 C) 7819 C) 7820 C) 7821 C) 7822 C) 7825 C) 7826 C) 7827 C) 7828 C) 7829 C) 2,424 2,474 2,439 2,534 2,618 2,489 2,584 2,668 2,543 2,638 2,499 2,594 2,678 2,549 2,644 2,728 No L 329/34 Official Journal of the European Communities 2. 12. 91 Positive Negative CN code Tabe Additionalcode Notes Germany Spain Portugal IrelandNether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg ' Denmark Italy France Greece Bfrs/Lfrs Dkr Ut FF DrDM Pta Esc £ Irl  100 kg  2,603 2,698 7830 7831 7838 7840 7841 7842 7843 7844 7845 7846 7847 7848 7849 7850 7851 7852 7853 7855 7856 7857 7858 7859 7860 7861 7862 7863 7864 7865 7866 7867 7868 7869 7870 7871 7872 7873 7875 7876 7877 7878 7879 7900 7901 7902 7903 0 O C) o C) o C) 0 o o o (l) C) o o (') o o C) C) o C) C) (l) C) C) C) C) C) o o (l) o C) o o (l) C) o 0) o C) C) o o 2 . 12. 91 Official Journal of the European Communities No L 329/35 Positive Negative CN code Table Additionalcode Notes Germany Spain Portugal Belgium/ Luxem ­ bourg Denmark Italy France Greece IrelandUnited Kingdom £ Nether ­ lands F1DM Pta Esc Bfrs/Lfrs Dkr lit FF Dr £ Irl 100 kg ­ 7904 7905 7906 7907 7908 7909 7910 7911 7912 7913 7915 7916 7917 7918 7919 ' 7940 7941 7942 7943 7944 7945 7946 7947 7948 7949 7950 7951 7952 7953 7955 7956 7957 7958 7959 7960 7961 7962 7963 7964 7965 7966 7967 7968 7969 7970 C) O C) C) O C) C) C) (*) o o O o C) C) O C) 0 C) C) o C) &lt;l) o C) o C) 0 (l) C) o 0 o C) o C) c&gt; o o C) C) C) o (l) No L 329/36 Official Journal of the European Communities 2. 12. 91 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Ptt Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \ 1 \  100 kg   Il 7971 c&gt; l    7972 C)    7973 o    7975 C)    Il 7976 0    II 7977 0    \ 7978 C)    7979 0    7980 o    7981 C) I    Il 7982 C) \    \ 7983 o l    7984 C)    7985 0    7986 C)   ' 7987 C)    Il 7988 C)    Il 7990 C)    7991 C)    7992 C)    li 7995 o    Il 7996 C) l   Amounts to be deducted 51xx 0,030  52xx  0,064  \ 53xx I  0,102  54xx  0,141  55xx II  0,201  56xx II  0,291  \ 570x  0,452  I 571x  0,452  572x Il  0,632  573x \  0,632  574x II  0,813  Il 5750  0,813  \ 5751 Il  0,813  Il 5760 II  0,993  li 5761  0,993  Il 5762 I-I 0,993 --IIl 5765 II  0,993  5766 II  0,993  5770 l  0,993  \ 5771 \  0,993 2 . 12 . 91 Official Journal of the European Communities No L 329/37 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pu Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl ||III  100 kg   II 5780  1,174  \ 5781 II  1,174  5785 I  1,174  5786 III _ 1,174  \ 579x  0,030  5808  0,030  5809 II\  0,030  \ 5818 li  0,030  5819 \  0,030  \ 582x  0,030  5830  0,030 _ 5831 II  0,030  \ 5838 Il  0,064  \ 584x  0,064  \ 585x Ill  0,064  \ 586x  0,102  \ 587x  0,102  \ 590x  0,141  \ 591x l  0,141  \ 594x II  0,201  \ 595x I  0,201  \ 596x  0,291  \ 597x I  0,291  \ 598x  0,452  . l 599x l  0,452 Amounts to be deducted _ I 61xx 0,026  62xx  0,055  63xx Il  0,088  64xx  0,122  65xx \\  0,174  \ 66xx  0,253  670x Il  0,392  \ 671x  0,392  \ 672x II  0,549  l 673x  0,549  \ 674x II  0,706  \ 6750  0,706  \ 6751 II  0,706  \ 6760 l  0,862  I 6761 l  0,862  \ 6762 l  0,862  \ 6765 l  0,862 No L 329/38 Official Journal of the European Communities 2. 12. 91 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands H Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \ \  100 kg   l 6766  0,862  1 6770 \ I  0,862  I 6771 l  0,862  6780 I  1,019  6781 \  1,019 II 6785 II  1,019  || 6786  1,019  Il 679x I  0,026 ¢  6808  0,026  \ 6809 \  0,026  Il 6818  0,026  II 6819  0,026  682x Il  0,026  l 6830  0,026  II 6831 Il  0,026  II 6838 Il  0,055  684x  0,055  685x \ l  0,055  II 686x Il  0,088  687x Il  0,088  690x  0,122 __ II 69 lx  0,122  Il 694x  0,174  695x  0,174  II 696x I  0,253  697x II  0,253  698x IIl  0,392  II 699x I  0,392 2. 12. 91 Official Journal of the European Communities No L 329/39 (*) If the eoods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products , by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respectively, milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18, 19 and 21 . The numbers of the tables are mentioned above in the column Table'. The tables are reprinted (OJ No L 153, 17. 6. 1991 , p. 52) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note: In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that or galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. No L 329/40 Official Journal of the European Communities 2. 12 . 91 ANNEX II Monetary coefficients Member Sutes Products Germany Netherlands ' UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spam Portugal 1,010 1,010 1,036 1,036 0,972 0,972 1,010 1,010 1,036 1,036 0,976 0,976 Beef and veal Milk and milk products Pigmeat Sugar Cereals Eggs and poultry and albumins Wine Processed products (Regulation (EEC) No 3033/80):  to be applied to charges  to be applied to refunds :  cereals  milk  sugar Jams and marmalades (Regulation (EEC) No 426/86) Olive oil sector 1,010 1,010 1,010 1,010 1,036 1,036 1,036 1,036 0,972 0,976 0,972 0,976